DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	In response to the restriction mailed to applicant on 2/17/2022, applicant has made an election with traverse of Invention I in the reply filed on 4/18/2022.  
The traversal is on the ground(s) that a) the claims 3-7, 9 and 20 of Group I and the claims 8 and 12-13 of Group II are not mutually exclusive and all are directed to the same imaging sequences, thus the claims of Groups I and II should be examined together; and b) there is not any serious burden on the Office to examine all pending claims which has only a single independent claim and a total of 20 claims, see Election of 4/18/2022, page 4. 
This is not found persuasive because of the following reasons:
a) As clearly indicated in the restriction requirement of the office action mailed to applicant on 2/17/2022, the claims of each Inventions I and II includes different features and would require searches in different classes/subclasses. In particular, claims 8 and 12-13 comprises the steps of calculating a predicted focal distance to the sample based on results of the focusing of the optical microscope on one or more fiducial markers; and a step of refining focus on the sample by testing a threshold range of focal distances that are greater than the predicted focal distance to the sample and/or less than the predicted focal distance to the sample or locating a particle of interest within the sample by focusing the optical microscope on a predicted particle depth, and determining the predicted particle depth relative to the optical microscope based on the reference focal plane which steps require search in subclass G02B21/006 while the mentioned steps recited in claims 8 and 12-13 of Invention II are not recites in claims 3-7, 9 and 20 of Invention I and which claims are searched in subclass G02B21/002.
b) Different features which are not claimed in the groups of claims of different inventions and which require different searches would cause a serios burden on the examiner if a restriction is not issued. 
c) The number of claims and/or the fees paid is/are not a reason to negate a proper election/restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
3.	As a result of applicant’s election and in the light of details as set forth above, the claims 1-7, 9, 11 and 20 are examined in the present office action, and claims 8, 10 and 12-19 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims will be rejoined if the linking claim 1 is later found as an allowable claim.
Drawings
4.	The drawings contain nineteen sheets of figures 1, 2A-2B, 3A-3B, 4-9, 10A-10B, 11A-11C, 12A-12C, 13A-13C and 14-19 were received on 1/17/2020.  These drawings are approved by the examiner.
Specification
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
6.	The speciation is objected to because it does not have a summary of the Invention. Appropriate correction is required.
7.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
8.	The disclosure is objected to because of the following informalities: a) Paragraphs {0015] and [0017]-[0018]: the brief descriptions of figures 6 and 8-9 are identical to each other while each figure has at least one different configuration/point. Applicant needs to provide different brief description for each figure; b) the similar objections as mentioned in element a) above is applied to paragraphs [0021]-[0034]; c) Paragraph [0048]: on line 4 of the paragraph, “202” should be changed to –102--; d) Paragraphs [0058], [0061], [0063], [0065], … both references “106” and “306” are used to refer to a common item, i.e., a sample. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Objections
9.	Claims 3-4 and 9 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 3: on line 7, “the coverslip” should be changed to --the surface of the coverslip--, see the claim on each of lines 3 and 5;
b) In claim 4: on lines 3-4, “the coverslip” should be changed to --the surface of the coverslip--, see its base claim 3 on each of lines 3 and 5; and
c) In claim 9: on line 4, “the focal distance to the fiducial marker” should be changed to --the focal distance of the fiducial marker--, see the use of claimed language in its base claim 1 on lines 5-6.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1-7, 9, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claim is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a1) The claim recites a method having a step of focusing an optical microscope on a fiducial marker printed on a surface of a coverslip, see the feature thereof “identifying a fiducial marker … marker” on lines 2-4 of the claim. It is completely unclear about the structure of the so-called “optical microscope” and the relationship between the so-called “optical microscope” and the coverslip as recited in the mentioned feature. It is also noted that while the specification discloses that the “optical microscope” having an eyepiece or a camera but that feature is not sufficient to know about the structure of the so-called “optical microscope” and the relationship between the so-called “optical microscope” and the coverslip as recited in the mentioned feature. Applicant should note that an optical microscope, as understood, is an optical device having a stage for supporting a slide which in turn supports a sample and a coverslip for covering the sample, and a main body supporting an objective lens, an eyepiece lens, and other optical elements for providing illumination light to illuminate the sample and for guiding the light reflected/transmitted from the sample to the eyepiece via the objective. Some optical microscope having a mechanism for moving the main body of the microscope with respect to the stage for the purpose of focusing, i.e., for varying the distance between the objective lens located on the front portion of the main body with the stage supporting the slide. Since there is an absence of the structural relationship between the so-called “an optical microscope” and a coverslip so the feature that “focusing an optical microscope on the fiducial marker” which is printed on a surface of a coverslip as recited in the claim make the claim unclear or not enable for one skilled in the art to make the method as claimed.
For the purpose of examination, the step of focusing an optical microscope as recited in the claim is understood as a step of moving a main body of an optical microscope with respect to a stage of the optical microscope which stage supporting a sample and a coverslip for purpose of focusing.
a2) the claim recites a step of “identifying a fiducial marker  … marker” on lines 2-6. While the specification discloses a so-called “an optical microscope having an eyepiece lens or a camera” and a computer program in communication with the eyepiece/camera; however, the disclosure does not provide any mechanism/apparatus/components or sufficient structure of the so-called “an optical microscope” to warrant for “identifying a fiducial marker on a surface of a coverslip” in the feature recited on line1; “calculate a focal distance of the fiducial marker” in the feature on lines 3-4, and “calculating a reference … marker” on lines 5-6. In other words, how a step of “identifying a fiducial marker on a coverslip” is performed? Which mechanism is used to do such a step? How a step of focusing the so-called “an optical microscope” to calculate “a focal distance of the fiducial marker”? Which mechanism/apparatus/components are used to do the “focusing” and to do the “calculate the focal distance of the fiducial marker”? Which mechanism/apparatus/components are used to do the “calculating a reference … the fiducial marker”? 
b) Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
b1) the similar reasons as set forth in element a) above; and
b2) the claim recites a step of “scanning the coverslip … an overview scan” on line 2; however, the disclosure does not provide any mechanism/apparatus/components or sufficient structure of the so-called “an optical microscope” to warrant for “scanning the coverslip with the optical microscope” in the mentioned feature. In other words, how an optical microscope is used to do the “scanning the coverslip”? 
c) Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reasons as set forth in element b) above.
d) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-7, 9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons;
a1) the claim is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanism/apparatus/elements  being used for “identifying a fiducial marker on a surface of a coverslip” in the feature recited on line 1; “calculate a focal distance of the fiducial marker” in the feature on lines 3-4, and “calculating a reference … marker” on lines 5-6;
a2) the feature thereof “a focal distance of the fiducial marker” (lines 3-4) makes the claim indefinite. What does applicant imply with the mentioned feature? How can a fiducial marker has a focal length/focal distance? Applicant should note that the term “focal length/focal distance” as understood/recognized in the art is an optical feature of a lens or a mirror wherein the focal length is determined by its radius of curvatures, the material used to make the lens/mirror and thickness (for a lens) such as the following formula to calculate a focal length of a thick lens.
F =  1/f = (n – 1) * (1/r1 – 1/ r2) *{(t * (n -1 )/ (n* r1  * r2)}
Where F is a power of a lens, f is a focal length of the lens, n is a refractive index of the lens, r1 is an (entrance/front) lens surface of the lens, r2 is an (exit/rear) lens surface of the lens, and t is thickness of the lens.
With such an information for the terms “focal length” recognized in the art then it is completely unclear about the “focal distance of the fiducial marker” being recited in the present claim.
For the purpose of examination, the feature thereof “a focal distance of the fiducial marker” recited in the claim is understood as --a distance between the fiducial marker and a front lens surface of an objective lens or a front side of an optical microscope--.
b) Claim 3  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
b1) the similar reason as set forth in element a1) above; and
b2) the claim is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the mechanism/apparatus/elements  being used for “scanning the coverslip … an overview scan” as recited in the claim on line 2.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1-7, 9, 11 and 20, as best as understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11 and 20 of copending Application No. 16/746,633 in view of Angros (US Publication No. 2010/0073766). 
The features recited in claims 1-7, 9, 11 and 20 of the present application, i.e., the application serial No. 16/746,625, hereafter, ‘625, are read in the correspond claims 1-7, 9, 11 and 20 of the copending application serial No. 16/746,633, hereafter, ‘633, except the feature regarding to the location of the fiducial marker(s). In particular, while the claims 1-7, 9, 11 and 20 of the copending application ‘633 recite that the fiducial marker(s) is/are formed on a slide, they does not recite that the fiducial marker(s) is/are formed on a coverslip as recited in claims 1-7, 9, 11 and 20 of the present application. However, a fiducial marker(s) is/are formed on either a slide or a coverslip and the marker(s) is/are formed on either a front/upper surface or a rear/lower surface of the slide/coverslip is known to one skilled in the art as can be seen in system for image reconstruction provided by Angros, see paragraphs [0010], [0025], [0038], … and claims 1, 6, 16, 17, … which discloses a fiducial marker(s) is/formed on a slide or a coverslip and the marker(s) is/are formed on either a front/upper surface or a rear/lower surface of the slide/coverslip. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the method as recited in the claims 1-7, 9, 11 and 20 of the copending application ‘633 by forming the fiducial marker(s) on a surface of a coverslip instead on a surface of a slide as suggested by Angros for the purpose of identifying the marker(s) and calculating a reference plane from a focal distance of the marker to meet a particular application.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	Claims 1-4, 9, 11 and 20 , as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al (US Patent No. 7,968,832) in view of Angros (US Publication No. 2010/0073766).
Okuda et al discloses an apparatus for detecting a component on a sample and a method thereof.
The apparatus (100) as disclosed in columns 5-20 and shown in figs. 1-2 comprises the following features:
a) an objective lens (1), a focus state detecting section (2), a drive section (3), an automatic focusing section (4), a control section (5), a judgment section (6), an image pickup section (7), a classification section (8), a memory section (9), an output section (10), a stage (11) and a light source (12), see column 6 and fig. 1;
b) a preparation (20) includes a slide (21) and a coverslip (22) wherein a sample (23) is disposed/located between the slide and the coverslip, see column 6 and figs. 1-2;
c) the focusing state section (2) is activated to detect a focus state of the objective lens (1) with respect to the sample (23) which focus state is understood as a detected distance between the objective lens and the sample via the control section (5), the automatic focusing section (4), and the drive section (3) to move the objective lens (1) with respect to the sample (23);
d) the preparation (20) constituted by a slide (21) and a coverslip (22) wherein the sample (23) is disposed between the slide and the coverslip and a focus mark is used as a reference position in focusing to one surface of either of the slide or the coverslip wherein a focusing operation by focusing on the focus mark makes it possible to easy focus on the slide or the coverslip, see column 20, lines 15-27.
A) Regarding to method as recited in the present claim 1, from the method as described in columns 19-25 and shown in fig. 4, one skilled in the art will follow the following steps of:
A1) providing/forming focus mark on one surface of the coverslip as disclosed by Okuda et al in column 20;
A2) identifying the marker on a surface of a coverslip via the image pickup section (7) and the focus detecting section (2); 
A3) activating the control section (5), the judgment section (6), … to determine the focus state wherein the step involves a step of calculation of a distance between the (front lens surface of) objective lens (1) and the marker disposed/formed on a surface of the coverslip. Regarding to the step of calculation “a reference focal plane defining the surface of the coverslip based on the focal distance of the fiducial marker” as recited in the claim, such a step would be obvious because one skilled in the art will use the surface of the coverslip having the marker disposed/formed thereon as a reference plane.
The only feature missing from the apparatus/method provided by Okuda et al is that Okuda et al does not clearly disclose that the marker is printed on the surface of the coverslip as claimed. However, a sample preparation having a slide and a coverslip with a sample disposed therebetween wherein each of the slide and coverslip has a plurality of markers disposed/formed on a surface of the slide/coverslip and the mark is printed on such surface is known to one skilled in the art as can be seen in the sample preparation provided by Angros. In particular, Angros discloses a sample preparation having a slide (112) and a coverslip (110) and a plurality of indicia (120, 128, 130, 132, 134), markings (144), and information (150) are provided on each of the slide and coverslip, see paragraphs [0075]-[0078] and figs. 13-14 wherein the information (150) is printed on the coverslip (110), see paragraphs [0060], [0062], [0069], [0077]-[0078] and fig. 14. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the apparatus provided by Okuda et al by printing the indicia, markings and information on a surface of a slide and/or a coverslip as suggested by Angros for the purpose of providing means to determine position(s) of the slide/coverslip in a focusing process.
B) Regarding to present claim 2, an arrangement/formation of indicia/markings/information on a bottom surface of a slide/coverslip is disclosed by Angros as can be seen in claims 6, 16 and 17. It is also noted that the bottom surface of the coverslip further defines a top surface of the sample relative to the image pickup section.
C) Regarding to present claims 3-4 and 9, the preparation is able to move in a vertical or z direction and in a plane which defines horizontal, x or y, directions, see Okuda et al in columns 21-23, and the identification step and calculation of a distance between each location of each marker with respect to the objective lens/image pickup section is collected/performed.
D) Regarding to present claim 11, the indicia/markings/information are used as chiral indicator(s) for identifying/determining an orientation of the preparation, see Angros in paragraphs [0036], [0037], …
E) Regarding to present claim 20, a formation of a printed area of the coverslip and optimization of a scan area based on scan time, can file size or test sensitivity is disclosed by Angros.
19.	Claims 1, 3-7, 9, 11 and 20, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al in view of Sakamoto et al (US Patent No. 2018/0373015).
Okuda et al discloses an apparatus for detecting a component on a sample and a method thereof.
The apparatus (100) as disclosed in columns 5-20 and shown in figs. 1-2 comprises the following features:
a) an objective lens (1), a focus state detecting section (2), a drive section (3), an automatic focusing section (4), a control section (5), a judgment section (6), an image pickup section (7), a classification section (8), a memory section (9), an output section (10), a stage (11) and a light source (12), see column 6 and fig. 1;
b) a preparation (20) includes a slide (21) and a coverslip (22) wherein a sample (23) is disposed/located between the slide and the coverslip, see column 6 and figs. 1-2;
c) the focusing state section (2) is activated to detect a focus state of the objective lens (1) with respect to the sample (23) which focus state is understood as a detected distance between the objective lens and the sample via the control section (5), the automatic focusing section (4), and the drive section (3) to move the objective lens (1) with respect to the sample (23);
d) the preparation (20) constituted by a slide (21) and a coverslip (22) wherein the sample (23) is disposed between the slide and the coverslip and a focus mark is used as a reference position in focusing to one surface of either of the slide or the coverslip wherein a focusing operation by focusing on the focus mark makes it possible to easy focus on the slide or the coverslip, see column 20, lines 15-27.
A) Regarding to method as recited in the present claim 1, from the method as described in columns 19-25 and shown in fig. 4, one skilled in the art will follow the following steps of:
A1) providing/forming focus mark on one surface of the coverslip as disclosed by Okuda et al in column 20;
A2) identifying the marker on a surface of a coverslip via the image pickup section (7) and the focus detecting section (2); 
A3) activating the control section (5), the judgment section (6), … to determine the focus state wherein the step involves a step of calculation of a distance between the (front lens surface of) objective lens (1) and the marker disposed/formed on a surface of the coverslip. Regarding to the step of calculation “a reference focal plane defining the surface of the coverslip based on the focal distance of the fiducial marker” as recited in the claim, such a step would be obvious because one skilled in the art will use the surface of the coverslip having the marker disposed/formed thereon as a reference plane.
The only feature missing from the apparatus/method provided by Okuda et al is that Okuda et al does not clearly disclose that the marker is printed on the surface of the coverslip as claimed. However, a sample preparation having a slide and a coverslip with a sample disposed therebetween wherein each of the slide and coverslip has a plurality of markers disposed/formed on a surface of the slide/coverslip and the mark is printed on such surface is known to one skilled in the art as can be seen in the sample preparation provided by Sakamoto et al. In particular, Sakamoto et al  discloses a microscope having a focusing mechanism, a stage supporting a sample wherein the stage is able to move in a x, y and z directions, a control system having a processor, a memory, a camera for controlling the movement of the stage for focusing, see paragraphs [0079]-[0083] and fig. 1, for example and teach that the slide and/or the coverslip supporting a sample each has at least a reference mark being used in a focusing process wherein the reference mark is printed on the side/coverslip, see paragraph [0180]. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the apparatus provided by Okuda et al by printing the reference mark on a surface of a slide and/or a coverslip as suggested by Sakamoto et al for the purpose of providing means to determine position(s) of the slide/coverslip in a focusing process.
B) Regarding to present claims 3-4 and 9, the preparation is able to move in a vertical or z direction and in a plane which defines horizontal, x or y, directions, see Okuda et al in columns 21-23, and the identification step and calculation of a distance between each location of each marker with respect to the objective lens/image pickup section is collected/performed.
C) Regarding to present claims 5-7, the application of steps of interpolation and extrapolation for calculating space(s) between two reference marks and for determining a certain marker and an area surround the certain marker is suggested by Sakamoto on the basis of three of four reference marks as can be seen paragraphs [0091]+.
D) Regarding to present claim 11, the indicia/markings/information are used as chiral indicator(s) for identifying/determining an orientation of the slide and coverslip supporting the sample would have been obvious based on the reference marks provided on the slide and/or the coverslip as provided in the apparatus provided by Okuda et al and/or Sakamoto et al.
E) Regarding to present claim 20, a formation of a printed area of the coverslip and optimization of a scan area based on scan time, can file size or test sensitivity is disclosed in the apparatus provided by Okuda et al and/or Sakamoto et al
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
21.	The US Publication No. 2018/0149855 is cited as of interest in that it discloses an apparatus having a focusing mechanism for detecting a focus state wherein a plurality of fiducial markers are provided on a coverslip
22.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872